ACCEPTED
                                                                                                            14-14-00600-CV
                                                                                              FOURTEENTH COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                        2/3/2015 2:22:32 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                     CLERK




                                                                                         FILED IN
                                                                                  14th COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                          February 3, 2015                         2/3/2015 2:22:32 PM
                                                                                  CHRISTOPHER A. PRINE
Via E-Filing                                                                               Clerk
Fourteenth Court of Appeals
Christopher A. Prine, Clerk
14th Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002
      Re:      Court of Appeals Number 14-14-00600-CV
               Trial Court Cause No. 14-CV-0395
               In Re Larry Taylor, In His Official Capacity as State Senator for
               District 11 v. Honorable Bret Griffin, Original Proceeding from the
               212th Judicial District Court, Galveston County, Texas

TO THE HONORABLE JUSTICES OF SAID COURT:

       This letter responds to the court’s October 15, 2014 request that the Relator
file monthly status letters. In view of the attached Rule 11 agreement between the
Relator and the Real Parties-in-Interest, the discovery issues and rulings giving rise
to this mandamus proceeding are now moot.

      Thank you for your attention.

                                     Sincerely,


                                     /s/ Jack Hohengarten
                                     JACK HOHENGARTEN
                                     Assistant Attorney General
                                     Financial Litigation, Tax, and Charitable Trusts
                                     Division
                                     Phone: (512) 475-3503
                                     Fax: (512) 477-2348

JMH/sm

     POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL: (512)463-2100 WEB: WWW.TEXASATTORNEYGENERAL.GOV
                        An Equal Employment Opportunity Employer · Printed on Recycled Paper
Fourteenth Court of Appeals
February 3, 2015
Page 2




cc:     J. Steve Mostyn, Via email:jsmostyn@mostynlaw.com
        Chuck Herring, Via email: cherring@herring-irwin.com
        Hon. Bret Griffin, Via email: Rebecca.Collier@co.galveston.tx.us
        Lee Parsley